Citation Nr: 1122013	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  10-31 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus, to include as secondary to service-connected left ear hearing loss.

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1949 to February 1950, from October 1950 to April 1952, and from April 1954 to May 1972.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which in pertinent part denied entitlement to service connection for bilateral hearing loss and tinnitus.

In December 2010, the Veteran withdrew his request for a hearing before a Decision Review Officer at the RO.

In a January 2011 rating decision, the RO granted service connection for left ear hearing loss.  As that decision represents a full grant of benefits sought with regard to left ear hearing loss, such disability is no longer a part of the current appeal.

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

For reasons explained below, the issue of entitlement to service connection for right ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify you if further action is required on your part.


FINDING OF FACT

Competent medical evidence shows that the Veteran's tinnitus is directly related to his service-connected left ear hearing loss.


CONCLUSION OF LAW

Tinnitus is proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the Board's favorable disposition to grant the claim for service connection for tinnitus on a secondary basis, the Board finds that no discussion of VCAA compliance is necessary at this time.

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a) (2010).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Tinnitus has been defined by the Court as a ringing, buzzing noise in the ears.  See YT v Brown, 9 Vet. App. 195, 196 (1996); Kelly v. Brown, 7 Vet. App. 471 (1995) (citing Dorland's Illustrated Medical Dictionary 1725 (27th ed. 1988)).  Due to the subjective nature of the disorder, the Veteran, as a layperson, is competent to testify as to the presence of the disorder.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).

The determination as to whether the requirements for entitlement to service connection have been met is based on an analysis of all of the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2010).  When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 (2010).  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran contends that his current tinnitus is related either to noise exposure in service or to his service-connected left ear hearing loss (rated as 0 percent disabling since December 23, 2009).  Specifically, the Veteran alleges that he was exposed to combat noise from heavy artillery as well as helicopters and other aircraft while performing his military duties in service as a gunner and an aviation operations specialist.  He also alleges that he was never provided with any hearing protection in service.  His DD Form 214 shows that he received numerous medals for combat achievements.  Therefore, the Board notes the potential applicability of 38 U.S.C.A. § 1154(b).  That statute states that for any veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of tinnitus.  Following his final discharge from service in May 1972, the record reflects that the Veteran first reported having tinnitus at a March 1999 Naval Hospital audiological examination, at which time it was noted that he had hearing loss as well as constant tinnitus (in the left ear more than the right ear).

The Veteran underwent a private audiological examination in October 2009.  On that occasion, audiological testing revealed bilateral sensorineural hearing loss, but no mention of tinnitus was included in the examination report.

In a January 2010 statement, the Veteran noted that over the last several months he had experienced a gradual loss of hearing in both ears as well as an increase in ringing in both ears.  In an accompanying January 2010 statement, the Veteran's wife noted that the Veteran had never had "good" hearing since she had known him (they married in 1976), and she described how his hearing impairment had become much worse over the years and especially during the past year.

The Veteran underwent a VA audiological examination in March 2010.  On that occasion, his military noise exposure was noted, as well as various types of occupational and recreational noise exposure (including a 20-year post-service occupational history of having qualified for security weapons).  The Veteran reported having constant bilateral tinnitus with an onset of five to six years ago.  Audiological testing revealed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner also opined that the Veteran's tinnitus is less likely than not related to his military service, reiterating the Veteran's report of his tinnitus beginning five to six years ago.

The Veteran underwent a private audiological examination in May 2010.  On that occasion, audiological testing revealed bilateral sensorineural hearing loss, but no mention of tinnitus was included in the examination report.

The Veteran underwent another VA audiological examination in January 2011.  On that occasion, his military noise exposure was noted, as well as various types of occupational and recreational noise exposure (including a 23-year post-service occupational history of having qualified yearly for weapons as a security guard).  The Veteran reported having constant tinnitus with an onset of six to seven years ago.  Audiological testing revealed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's tinnitus is as likely as not a symptom associated with the hearing loss.  The examiner also opined that the Veteran's tinnitus is less likely as not (less than 50/50 probability) caused by or a result of his military service, noting that tinnitus is a recent complaint and is more likely due to changes in health issues.

Given the evidence outlined above, and after resolving all doubt in the Veteran's favor, the Board finds that the evidence supports the Veteran's claim for service connection for tinnitus, as secondary to his service-connected left ear hearing loss.  Thus, service connection for tinnitus is warranted on a secondary basis.  See 38 C.F.R. § 3.310 (2010).


ORDER

Entitlement to service connection for tinnitus, as secondary to service-connected left ear hearing loss, is granted.


REMAND

While delay is regrettable, the Board observes that additional development is required prior to adjudicating the Veteran's claim for service connection for right ear hearing loss.

The Veteran alleges that he was exposed to combat noise from heavy artillery as well as helicopters and other aircraft while performing his military duties in service as a gunner and an aviation operations specialist.  He also alleges that he was never provided with any hearing protection in service.  His DD Form 214 shows that he received numerous medals for combat achievements.  See 38 U.S.C.A. § 1154(b) (West 2002).

The Veteran's service treatment records reveal that in August 1969, it was noted that the Veteran had high frequency hearing loss bilaterally, though such finding was not accompanied by any audiological test results.  His service treatment records also reflect that he scored a 15/15 on all in-service whispered voice tests bilaterally, and no in-service audiograms revealed any hearing loss for VA purposes in the right ear.

At a March 1999 Naval Hospital audiological examination, it was noted that the Veteran had some hearing loss when he retired from military service.  Audiological testing revealed sensorineural hearing loss bilaterally; however, the accompanying audiogram consists only of graphical data without translation to numerical data.  Thereafter, in an April 2005 Naval Hospital treatment record, the Veteran reported having "a little hearing lost."  An October 2009 private audiogram was the first to reveal hearing loss for VA purposes in the right ear based on numerical data.

In a January 2010 statement, the Veteran noted that over the last several months he had experienced a gradual loss of hearing in both ears as well as an increase in ringing in both ears.  In an accompanying January 2010 statement, the Veteran's wife noted that the Veteran had never had "good" hearing since she had known him (they married in 1976), and she described how his hearing impairment had become much worse over the years and especially during the past year.

At a VA audiological examination in March 2010, audiological testing revealed bilateral sensorineural hearing loss.  The examiner opined that the Veteran's right ear hearing loss is less likely than not related to his military service, noting that the Veteran's retirement audiogram in 1977 showed normal hearing for all frequencies for the right ear.  The examiner also cited research which had found no scientific basis for delayed or late onset noise-induced hearing loss (i.e., hearing normal at discharge and causally attributable to military noise exposure 20-30 years later).

At a private audiological examination in May 2010, audiological testing revealed bilateral sensorineural hearing loss.  The examiner opined that he was as confident as he could be at that point that the Veteran's hearing loss is service related, noting for example that the Veteran was a gunner on a helicopter in service.  The examiner also noted that with the Veteran's current type of a sloping loss, clearly it is noise related.

At a VA audiological examination in January 2011, audiological testing revealed bilateral sensorineural hearing loss.  However, the examiner did not provide any opinion with regard to whether the Veteran's right ear hearing loss is related to military service.  (The Board notes that the January 2011 examiner did opine that the Veteran's left ear hearing loss is as least as likely as not (50/50 probability) caused by or a result of his military service.  Thereafter, in a January 2011 rating decision, the RO granted service connection for left ear hearing loss.)

Given the evidence outlined above, the claims file should be returned to the January 2011 examiner, if available, in order to obtain a medical opinion as to whether the Veteran's current right ear hearing loss is possibly related to his military service, including noise exposure therein.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Return the claims file to the examiner who conducted the January 2011 VA audiological examination, if available.  The examiner should once again review the claims file and then opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's right ear hearing loss disability arose during service or is otherwise related to any incident of service, including noise exposure therein.  A complete rationale for all opinions expressed should be provided.

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, then the requested opinion should be rendered by another qualified examiner.

2.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


